United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-355
Issued: October 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 21 and August 27, 2008 merit decisions denying his
emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 55-year-old sales and service clerk, filed a claim
alleging that he sustained an emotional condition in the performance of duty due to stress and
anxiety “coming from daily verbal and mental abuse by another employee.” He stopped work on
May 24, 2007.

In a June 22, 2007 letter, the Office requested that appellant submit additional evidence in
support of his claim.
In a July 10, 2007 statement, appellant alleged that he was harassed by
Richard Ruggirello, a coworker, which had increased dramatically since Easter 2007. He
claimed that Mr. Ruggirello made crude remarks to him and also about him to coworkers.
Mr. Ruggirello did things which made appellant’s work more difficult, such as closing and
locking doors that were to remain open and placing mail and equipment in the wrong area so that
he would have to look for it. Appellant advised management at several different levels that he
feared for his safety as Mr. Ruggirello’s hostile behavior became more severe. He claimed that
management was aware of Mr. Ruggirello’s propensity to harass but chose to do nothing about
the problem. Appellant alleged that, on one occasion, Mr. Ruggirello came up behind him
(within about one foot) and jingled keys and coins in his pockets while making strange sounds.
Mr. Ruggirello also made a comment about visiting his wife’s workplace. Appellant alleged that
Mr. Ruggirello called him a “flicking clown” several times loud and clear in front of several
coworkers. Mr. Ruggirello also told customers and coworkers that the service lines were long
because he had to work with appellant. On May 24, 2007 appellant was treated at an emergency
room.
In a June 20, 2007 statement, Pam Elkins, appellant’s supervisor, indicated that she had
supervised appellant since January 2007 but had “not observed any animosity or verbal abuse
towards [him] from [Mr.] Ruggirello or any other clerk.” On June 20, 2007 Richard Chin, the
acting manager since April 7, 2007, indicated that he had “never observed any animosity or
verbal abuse toward [appellant] from Mr. Ruggirello or any other employees.” In a June 25,
2007 statement, Eugene Salfelder, a customer service supervisor, indicated that he noticed some
tension between appellant and Mr. Ruggirello since March 19, 2007. He stated that remarks had
been made about the lines in the lobby, how long it took to break down distribution, handing out
the accountables mail and locking the safe and doors. Mr. Salfelder stated that on Good Friday
in 2007 appellant extended his hand to shake Mr. Ruggirello’s but Mr. Ruggirello ignored him.
He noted, “Most of this occurs without mentioning a name or directing these comments to an
individual.”
In a July 24, 2007 decision, the Office denied appellant’s emotional condition claim on
the grounds that he did not establish any compensable employment factors.
Appellant submitted medical evidence concerning his emotional condition from Dr. Ilana
Reich, an attending clinical psychologist.
In a November 1, 2007 statement, Ms. Elkins indicated that since she produced her
June 20, 2007 statement that she had been harassed by Mr. Ruggirello. She indicated that
Mr. Ruggirello had made harassing comments to her about work-related and personal matters.
In a February 21, 2008 decision, the Office affirmed its July 24, 2007 decision. It found
that Ms. Elkins did not establish in her November 1, 2007 statement that she observed appellant
being harassed by Mr. Ruggirello.

2

In an April 14, 2008 statement, Steven Lau, a coworker, noted that he witnessed
Mr. Ruggirello threaten appellant over a radio station. He indicated that Mr. Ruggirello later
called appellant a clown and made fun of him. In an undated statement, Scott Simas, a
coworker, stated that Mr. Ruggirello harassed appellant on many occasions. He claimed that
Mr. Ruggirello stated in front of appellant that someone must have cut their wrist because there
was no help at the service window. On another occasion someone called appellant’s name and
Mr. Ruggirello stated, “fucking clown.” Mr. Simas also claimed that Mr. Ruggirello stated that
he was going to take a walk that evening around Wagner College because he knew that
appellant’s wife worked there.
In an undated statement, Anthony Nuzzi, a coworker, asserted that Mr. Ruggirello would
make comments about appellant because he had such an easygoing nature. On one occasion
Mr. Ruggirello turned off the lights in a break room while appellant was inside. Mr. Nuzzi
suggested that Mr. Ruggirello would move newspapers and other articles just to frustrate
appellant. He asserted that Mr. Ruggirello referred to appellant as a clown to coworkers and
customers, threw out a rack that appellant used in order to frustrate him and found a way to
annoy appellant with respect to the radio. Mr. Ruggirello also gave away donated baked goods
such that appellant was not able to eat any of the goods.
Appellant’s attorney argued that the November 1, 2007 statement of Ms. Elkins and the
three statements by Mr. Lau, Mr. Simas and Mr. Nuzzi established appellant’s allegations. In an
August 27, 2008 decision, the Office affirmed its February 21, 2008 decision. It found that the
additional witness statements submitted by appellant were not sufficient to establish the
existence of any employment factor.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed
1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

3

description of the employment factors or conditions which the employee believes caused or
adversely affected the condition or conditions for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied his emotional condition claim on the
grounds that he did not establish any compensable employment factors. The Board must initially
review whether these alleged incidents and conditions of employment are covered employment
factors under the terms of the Act.
Appellant alleged that he was harassed by Mr. Ruggirello, a coworker, on numerous
occasions. To the extent that disputes and incidents alleged as constituting harassment by
coworkers are established as occurring and arising from appellant’s performance of his regular
duties, these could constitute employment factors.7 However, for harassment to give rise to a
compensable disability under the Act, there must be evidence that harassment or discrimination
did in fact occur. Mere perceptions of harassment are not compensable under the Act.8
The employing establishment denied that appellant was subjected to harassment and he
has not submitted sufficient evidence to establish that he was harassed by Mr. Ruggirello, as
alleged. Appellant alleged that Mr. Ruggirello made statements and engaged in actions which he
believed constituted harassment, but he did not provide sufficient corroborating evidence to
establish his allegations.9 The Board has recognized the compensability of verbal abuse in

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

Id.

7

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

8

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

9

See William P. George, 43 ECAB 1159, 1167 (1992).

4

certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under the Act.10
Appellant’s attorney argued that the November 1, 2007 statement of Ms. Elkins, a
supervisor and three statements by appellant’s coworkers, Mr. Lau, Mr. Simas and Mr. Nuzzi,
supported appellant’s claim. The Board has reviewed these statements and notes that although
Mr. Ruggirello might have made some untoward comments it has not been shown that his
actions arose to the level of harassment.
In a November 1, 2007 statement, Ms. Elkins indicated that since she produced her
June 20, 2007 statement she had been harassed by Mr. Ruggirello. She indicated that he had
made harassing comments to her about work-related and personal matters. However, Ms. Elkins
did not address whether she witnessed appellant being harassed by Mr. Ruggirello. With respect
to the statements of the three coworkers, many of the assertions contained in the statements are
so vague with regard to the context of Mr. Ruggirello’s actions such that it would not be possible
to determine his intent. For example, Mr. Lau indicated that he witnessed Mr. Ruggirello
threaten appellant over a radio station, but he did not provide the details of this encounter. He
indicated that Mr. Ruggirello later called appellant a clown, but he did not explain the context of
this comment. Mr. Simas asserted that Mr. Ruggirello stated in front of appellant that someone
must have cut their wrist because there was no help at the service window. It is not clear that
this comment was intended towards appellant. Mr. Simas indicated that on another occasion
someone had called out appellant’s name and Mr. Ruggirello stated, “fucking clown,” but it is
unclear whether appellant was present at the time.11 Mr. Nuzzi mentioned actions committed by
Mr. Ruggirello such as turning off lights, moving items and giving away baked goods, but
without further detail the circumstances surrounding these incidents are vague. He asserted that
Mr. Ruggirello referred to appellant as a clown to coworkers and customers, but he did not claim
that the comments were made to appellant.12 The evidence of record does not establish a
compensable employment factor under the Act with respect to the claimed harassment.
Appellant claimed that the employing establishment knew about Mr. Ruggirello’s
harassment and chose to do nothing. The handling of disciplinary actions relates to
administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties and do not fall within the coverage of the Act.13 Although the handling of
disciplinary actions is generally related to the employment, it is an administrative function of the
employer and not a duty of the employee.14 The Board has also found that an administrative or
10

See Leroy Thomas, III, 46 ECAB 946, 954 (1995); Alton L. White, 42 ECAB 666, 669-70 (1991).

11

Mr. Simas also claimed that Mr. Ruggirello stated that he was going to take a walk that evening around Wagner
College because he knew that appellant’s wife worked there. However, it is not clear that this comment was made
to intimidate appellant.
12

In a June 25, 2007 statement, Mr. Salfelder, a customer service supervisor, indicated that he noticed some
tension between appellant and Mr. Ruggirello since March 19, 2007. However, the incidents he described do not
clearly show harassment.
13

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
14

Id.

5

personnel matter will be considered to be an employment factor where the evidence discloses
error or abuse on the part of the employing establishment. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.15 Appellant did not submit sufficient evidence to
establish that the employing establishment committed error or abuse with respect to this matter.
Thus, he has not established a compensable employment factor under the Act with respect to
administrative matters.
The Board finds that appellant has not established any compensable employment factors
under the Act and, therefore, has not met his burden of proof in establishing that he sustained an
emotional condition in the performance of duty.16
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

15

See Richard J. Dube, 42 ECAB 916, 920 (1991).

16

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the August 27 and February 21, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

